Title: Tadeusz Kosciuszko to Thomas Jefferson, April 1816
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Mon cher et tres Respectable Ami
            Soleure  Avril 1816.
          
          Votre lettre datée le 3 Juliet 1815 m’a fait un tres grand plaisir. Jetois a Paris lorsque lAngleterre envoya ses trouppes en Amerique et j’ai dis aux Diplomates Anglais qu’au Commencement leurs Armées seront victorieuses à cause du manque d’Officiers en Amerique mais que bientot elles seront chassèes ignominieusement et je leur en donnois ma Parole d’honneur. Vous ne connoissez dis je leur bravoure si bien comme moi—Vous voyez bien mon Cher Ami que j’ai prevu davance la defaite des Anglais, tellement j’ai eté sur d’un Character noble, et d’une bravoure Nationale de vos Concitoyens. Mais en Europe tout le monde à été surpri et éttoné, aussi votre réputation s’est accrue considerablement et les Noms Madison et Jefferson sont répétés Mille fois par toutes les bouches.—C’est sans doute quelque chose que le Nom La Pologne et nous avons une réconnoissance éternele à l’Empereur Aléxandre mais il ne fait pas une Nation, Comme la Grandeur du Pays avec un nombre considerable d’habitants. l’Empereur Alexandre m’a promit d’agrandir le Duché de Varsovie jusqu’à la Dzwina et Dnieper a nos anciens limites; mais à ses intentions généreuses et Magnanimes, son Gabinet d’execution n’a pas répondu, et il se trouve malheureusement, que Le Royaume de Pologne a present est moindre d’un bon tiers que le Duché de Varsovie; J’ai fais un Voyage exprès à Vienne pour savoir au juste, et je ne voulois pas rétourner en Pologne à l’invitation de l’Empereur lui même, que lorsque je serais persuadé de l’exécution réele, et n’ayant pas l’assurance satisfaisante de son Ministre, J’ai ecris à l’Empereur le supliant de m’assurer par un écrit ce qu’il ma promit verbalement et que je tiendrai cela un secret jusqu’à l’execution; Mais je n’ai pas eu le bonheur de récevoir la réponse; alors je suis revenu en Suisse pour ne pas abuser de la Confiance de mes Concitoyens.—Oui Mon Cher Ami jai pensé aux bonnes Lois, l’Empereur Alexandre m’a promit un Gouvernement Constitutionel, Libéral, Independant. même l’affranchissement de nos Paysans malheureux et les rendre Proprietaires des terres qu’ils possedent. par cela seul il s’immortaliseroit; mais mais S’est evanui en fumée.—Je suis maintenant dans la Ville de Soleure en Suisse regardant Les Puissances Allieés manquant de bonne fois, faisant des Injustices aux autres petits États et agissant avec Leur Peuple, Comme des Loups avec les Moutons—Vous voiez mon Cher Ami dans qu’elle position je me trouve a present; Si Vous croyez qu’il serat plus avantageux pour moi de tirrer les intérets anuelle de mon fond, que de me l’envoyer en Éurope faites le, mais je Vous prie du grace que mes interets soyent regulierement envoyés car jen ai grand besoin, et que mon fond soit dans la Banque Sous mon Nom mais non pas sous le votre. Si au contraire il y à une petite perte à essuyer en transportant mon fond en Europe j’aurois preferé sans doute, j’ai ma Confiance toute entiere en Vous faites comme Vous jugez Le mieux pour Moi.—C’est Vous que l’Angleterre considère le plus et Vous craint aussi, mais non pas Les Puissances Alliees les Ministres de quelles sont tous Corompus; Les nouvelles possesions d’Angleterre en Europe; Mettent des grands entraves au Comerce partout, et La France bientot perdra toutes ses manufactures par sa protection particuliere.
          
            Agreez Mon Cher Ami L’assurance de ma Consideration La plus Distinguee et La plus Affectionée
            T Kosciuszko
          
         
          Editors’ Translation
          
            
              My dear and very Respectable Friend
              Solothurn  April 1816.
            
            Your letter dated 3 July 1815 pleased me greatly. I was in Paris when England sent her troops to America, and I told the English diplomats that initially their armies would be victorious because of the lack of officers in America, but that before long they would be driven off  ignominiously; and I backed this with my word of honor. I told them that they do not know your bravery as well as I do—You see clearly, my dear friend, that I have predicted the defeat of the English, because I was so sure of the noble character and national bravery of your fellow citizens. But in Europe everybody was surprised and astonished, so that your reputation increased considerably and everyone repeated the names of Madison and Jefferson thousands of times.—The name Poland is certainly something, and we feel an everlasting gratitude to  the Emperor Alexander, but this alone does not make a nation, as would a large country with numerous inhabitants. Emperor Alexander promised me that he would enlarge the Duchy of Warsaw to our former borders, all the way up to the Dvina and the Dnieper, but his executive cabinet did not support his generous and magnanimous intentions, and unfortunately the Kingdom of Poland is at present a third smaller than the Duchy of Warsaw. I took a special trip to Vienna to find out for sure,  and I did not want to return to Poland, even at the invitation of the emperor himself, until I had been  persuaded of the actual execution of Alexander’s promise. Lacking a satisfactory guarantee from his minister, I wrote to the emperor, begging him to assure me in writing what he had promised me verbally, and telling him that I would keep it secret until the pledge was honored, but I did not have the pleasure of a reply. Therefore I  returned  to Switzerland rather than abuse the trust of my fellow citizens.—Yes, my dear friend, I thought about good laws. Emperor Alexander promised me a liberal, independent, constitutional government, even the emancipation of our miserable peasants and making them owners of the lands they occupy. For this alone he would become immortal, but it all vanished in smoke.—I am now in the city of Solothurn in Switzerland watching the allied powers, who lack good faith, commit injustices toward the other small states, and act toward their people like wolves among sheep—You see my dear friend in what position I find myself at present. If you believe that it will be more advantageous for me to draw the annual interest on my capital than to send it to Europe, do it, but I beg you to have my interest sent regularly, as I have great need of it, and make sure that my capital is in the bank under my name, not yours. If on the other hand only a little loss would result from transporting my capital to Europe, I would certainly prefer that. You have my complete trust; act on my behalf as you think best.—England both respects and fears you the most, but does not think the same of the allied powers, whose ministers are all corrupt.  The new possessions of England in Europe place great obstacles in the way of commerce everywhere, and France will soon lose all of her manufactures because of  her special protection.
            
              Please accept, dear friend, the assurance of my most distinguished and affectionate consideration
              T Kosciuszko
            
          
        